DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ response to the Requirement for Restriction, filed 5 March 2021, in the matter of Application N° 16/063,353.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 1, 9, and 38 have been amended.  Claim 1 has been amended to depend from claim 2.  Claim 9 has been amended to remove the defining recitation of “C1-C6 alkyl” from variable R4a.  Lastly, withdrawn claim 38 has been amended to remove its recitation of ‘preventing’ from the method.
No new matter has been added.
Applicants’ election of Group II (claims 2, 4, 6-9, 11, 12, 16, 18, 22, 24, 25, 28, 36, and 37), without traverse, is acknowledged.
The Examiner further acknowledges the following elections of species, also made without traverse:
Core Polyacetal Polymer species:  Applicants have elected that polymer subunits A and C are to be present in the core formula with subunit B.  Though Applicants have provided no defining structure, the Examiner presumes that this would present as a core –[AB]–[CB]– polymer.  This species requirement has been reconsidered by the Examiner and is withdrawn.
Targeting Moiety species: Applicants elect to not include a targeting moiety.
Structure “A” and “B” species: Applicants elect 2-(hydroxymethyl)-1,3-propanediol 
Linker “L” species: Applicants elect that no linker component (e.g., claims 22, 24, and 25) will be present.
Agent species: Applicants elect for a therapeutic agent to be present.
Applicants’ election is made FINAL.  Claims 14, 15, 22, 24, and 25 of elected Group II and Group: III (claim 38) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Applicants timely traversed the restriction requirement between the compositions and the method.
Thus, claims 1, 2, 4, 6-9, 11, 12, 16, 18, 28, 36, and 37 are presented and represent all claims currently under consideration.

Information Disclosure Statement
One Information Disclosure Statement (IDS) filed 18 June 2018 is acknowledged and has been considered.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 9 is rendered indefinite by the recited definitions for components “A1” and “A2”.  Therein, components “A1” and “A2” are first defined as being represented by a structure of Formula (II-d), Formula (II-e), Formula (II-f), Formula (II-g), Formula (II-h), or Formula (II-i), wherein structures are provided for each.  Alternatively, variable X1 of the formulas is defined such that “X1” is defined as provided in claim 2 whereby the variable is a C1 alkylene compound optionally substituted by “R4b” which is further defined as being a C1 alkyl group. 

Each of claims 8 and 16 recites the limitation “the precursor” in respective reference to components “A” and “B” of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Each of claims 14 and 15 recites the limitation “Formula (III-A)” in their respective dependence from claim 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-9, 16, 18, 28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (Biomacromolecules; Publ. 18 June 2013; ISR reference).
Independent claim 2 recites a conjugate that comprises a polyacetal polymer and an agent.  The polyacetal polymer of the composition has a core formula (I-a):

    PNG
    media_image1.png
    52
    279
    media_image1.png
    Greyscale

in which components A and C are neither both required (i.e., AB-AB, AB-CB, etc.).  Component A is further defined by diol core formula (II):

    PNG
    media_image2.png
    41
    140
    media_image2.png
    Greyscale

and component B is defined by core formula (III):

    PNG
    media_image3.png
    58
    218
    media_image3.png
    Greyscale

The variables are set forth in the claim and are omitted here in the interest of brevity.
Gu discloses the preparation of acetal-linked paclitaxel prodrug micellar nanoparticles (Title; Abstract).  The reference discloses the following structure:

    PNG
    media_image4.png
    336
    384
    media_image4.png
    Greyscale

Step (i) of Scheme 1 depicts the self-assembly of the above compound into the nanoparticle form in the presence of water.  This teaching is considered to meet the water-solubility property of both the conjugate and particle structures as recited in claims 1 and 2.
The structural limitations recited in claims 2 and 9 directed to core Formulas (II) and (II-a) respectively, are considered to be met in each of components (x), (y), and (z) of the above structure.  Therein, the progression of the groups (x) to (z) to (y) are considered to teach claimed component “A,” “AB,” and “ABA-drug”.  Therein, component “A” represented by formula (II) is read on by the pendant acetyl group presented in component (x) of the structure.  An acetyl group has the following structure:

    PNG
    media_image5.png
    124
    182
    media_image5.png
    Greyscale

Component (z) of the polymer backbone modifies the acetyl group with vinyl ether and component (x) modifies the end of the vinyl ether group with another acetyl group to provide the bonding site for the drug to be linked.  In the case of this reference, the drug is paclitaxel (PTX).
Lastly, the leftmost part of the polymer backbone (outside the brackets; green) is polyethylene glycol (PEG).  This reads on the recitation of component “C”.
Thus, in considering the structure disclosed above, the Examiner respectfully submits that the disclosed PEG-PAA to which the drug is then conjugated reads on the recited core structure presented in claim 2 (see e.g., Figure 1A structure vs. 1B structure on page 2776).
The Examiner does acknowledge that Gu presents a few deficiencies with respect to claims 2 and 1.  First, the number of repeating units of the different components (x), (y), and (z) are not expressly disclosed, nor are the number of repeating units of PEG (component “m”).  Gu does however, remedy this point in stating that one of the unique features of the practiced nanoparticles is that “[t]hey can be readily prepared with controlled structures and molecular weights from PEG-PAA block copolymer.”  The Examiner broadly and reasonably interprets this teaching to mean that the number of components for each is well within the purview of the ordinarily skilled artisan to modify.  Understanding that modification of the backbone in turn modifies the number of potential conjugation sites for the drug of interest, the Examiner submits that the ordinarily skilled artisan would also understand that modifying the number acetyl linkages will impact the concentration of the drug contained within the resulting nanoparticle.  Thus, modification of the number of repeating units as instantly recited would have been prima facie obvious at the time of the filed invention.
Secondly, and related to the previous concession, the Examiner concedes that the reference does not expressly disclose a hydrodynamic diameter for the conjugate polymer.  It does, however disclose an average hydrodynamic diameter for the resulting nanoparticle ranging from 158-180 nm (see e.g., Abstract; Table 2, pg. 2776).
The Examiner concedes that this particular range is just in excess of the recited range of “less than about 100 nm.”
However, the Examiner again submits that the practiced nanoparticles of Gu teach and suggest this limitation, notably in view of its own conclusions presented in the article.  The Abstract, for instance, teaches that the resulting average micellar nanoparticle sizes will be dependent upon the concentration of the drug contents (i.e., how many are conjugated to the backbone).  Thus, in this respect, the Examiner again submits that the skilled artisan would have complete control over the ensuing conjugate and nanoparticle diameter, thereby rendering it prima facie obvious at the time of the filed invention.
The recited limitations directed to core Formula (II) are further delineated in claims 2, 4, and 6-8.  Of particular note is that the limitations used to define the variables appear to used to define the “precursor” compounds recited in claim 8.  As understood from the above election, Applicants have elected compound (A1): 2-(hydroxymethyl)-1,3-propanediol.  The Examiner, on further consideration of the election, broadly and reasonably considers the limitations of claims 2, 4, and 6-8 to be met where any iteration of core Formula (II) is shown.
In the instant case, the disclosed acetal group used to link paclitaxel to the vinyl ether group (see group “y”) is considered to meet the variable limitations.  Here, X1 is defined as being a C1 alkylene group (–CH–) which is then substituted with the R4 group.  The R4 group being defined as a C1 alkyl is considered to produce the following structure that appears as the linker in the teachings of Gu:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The limitations recited in claim 8 are met by the showing of paclitaxel being linked to the acetal group via oxygen.

The structural limitations recited in claims 2 and 9 directed to core Formulas (III) and (III-a), respectively are considered to be met in each of components (y) and (z) of the above structure.  Therein, each of the groups (y) and (z) are considered to teach incorporation of the claimed precursor B1.  The Examiner again notes that the elected precursor in claim 16 is formula B1, diethylene glycol divinyl ether:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The recited structure of core Formula (III)/(III-a) is:

    PNG
    media_image8.png
    64
    220
    media_image8.png
    Greyscale

Like the recitations directed to core Formulas (II) and (II-a), the Examiner broadly and reasonably interprets the limitations as defining the precursor compounds used to produce the polyacetal polymer backbone rather than provide definition defining what the resulting polymer backbone looks like.  To this point, it is unclear as to what of the precursor remains in the final composition.
Component (z) of the above structure is considered to teach and suggest one such resulting pendant vinyl ether product.  Component (y) is considered to teach the same as component (z) with the exception that the vinyl ether has been modified with the acetal linker component (defining claimed core formula II/II-a) and the drug that is linked to the polymer backbone.
The limitations recited in claim 18 define components “C1” and “C2” as being polyethylene glycol having a molecular weight between about 200 and 4,000 Daltons in size.
Gu discloses that the PEG used in forming the polymer backbone is methoxy PEG and that it has a molecular weight of 550 (see Materials, pg. 2773, first paragraph of the section, right column).
The limitations recited in claim 28 state that the agent of claim 2 is a therapeutic and/or diagnostic agent.  Gu discloses conjugating anti-cancer agents to its practiced polymer backbone (e.g., paclitaxel or docetaxel).
Lastly, claim 37 recites a composition comprising one or more of the conjugates of claim 2 and a pharmaceutically acceptable carrier.
The Examiner reiterates the above teachings with regard to the first part of the claimed composition, thereby teaching and suggesting it.  The “pharmaceutically acceptable carrier” component is considered to also be taught by the reference, particularly in view of the disclosure that the drug-loaded nanoparticles are formed as a result of placing the conjugated polymer in water (see e.g., Scheme 1, (i), pg. 2773).
Based on the teachings of Gu, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Papisov et al. (USPN 7,790,150 B2) in view of Bemis et al. (US Pre-Grant Publication Nº 2015/0352094 A1).
Claim 36 simply recites a conjugate selected from the group consisting of polyacetal-valsartan, polyacetal-losartan, polyacetal-telmisartan, polyacetal-candesartan, polyacetal-olmesartan, or a conjugate of polyacetal-losartan, a polymer, and M6P as a targeting moiety.
Papisov discloses in claim 1, a conjugate comprising a carrier substituted with one or more occurrences of a moiety having the structure:

    PNG
    media_image9.png
    111
    247
    media_image9.png
    Greyscale

wherein each occurrence of M is independently a modifier having a molecular weight of less than or equal to 10 kDa.  The modifier (M) is directly or indirectly attached to a linker LM, through an amide bond.  The carrier is a polyacetal and is linked directly or indirectly to each occurrence of a linker LM, through an ester bond.
The compounds that may be used as modifiers are further defined by the reference as including therapeutic agents such as anti-hypertensives (see col. 27, line 50 to col. 28, line 30).
Such is considered to teach and suggest to the ordinarily skilled artisan that a therapeutic agent may be conjugated to a polyacetal polymer carrier.
Where Papisov is considered to be deficient is with regard to the instantly claimed antihypertensive agents recited in claim 36.
The teachings of Bemis are provided here as evidence that the different species of antihypertensive agents are well-known and would have been available to a person of ordinary skill in the art at the time the instant invention was filed.
Therein, Bemis teaches several different species of anti-hypertensive agents in ¶[0340] which include: valsartan, losartan, telmisartan, candesartan, and olmesartan.
Bemis does teach and suggest polyacetal conjugates.  However, they are taught and suggested as being conjugated to niacin rather than the additionally administered therapeutic agents (e.g., anti-hypertensive).  That deficiency aside, the Examiner reiterates that Bemis is not relied upon for that particular teaching.  Rather, it is simply relied upon to further the definition of the genus disclosed by Papisov.
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition.  Of note with regard to the limitations of claim 36 is that the compositions simply recites a polyacetal conjugate of a drug.  The claim is not considered to recite anything in the way of a chemical structure or composition apart from it possessing a polyacetal element and a drug element that are then combined together.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Of particular note is that both of these claims, unlike claim 36, for instance, actually recite a chemical structure with limitations defining the variables that compose the narrowed recitation of Formulas (II-e), (II-f), (II-g), (II-h), and (II-i).  Claim 11 provides narrowed recitation for X1 as it is associated with the above formulas, whereas claim 12 provides narrowed recitation for variable R4a.
The recitations of claims 11 and 12 appear to be free of the art.
		
All remaining claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615